PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/980,222
Filing Date: 28 Dec 2015
Appellant(s): Lee et al.



__________________
Peter F Corless (33860)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 2, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 2, 2020 from which the appeal is taken have been modified in response to the amendment of the claims in the filing dated April 2, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The proposed after final amendment of April 02, 2021 was not entered as entry would make claims 16 and 29 duplicates. The appendix of claims in the Brief is not accurate.  

The following ground(s) of rejection are applicable to the appealed claims.

Claims 16, 17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention.
“Tetraethylene glycol dimethyl ether)” has a MW of 222.281 and is therefore not within
the 300-1000 recited in claim 8 (claim 17)
Poly(ethyleneglycol) is represented by the case where both A and B are hydrogen and is specifically excluded by the claim language of claims 1 and 8 (See formula in Lee et al. below).
Poly(propyleneglycol) is represented by the case where both A and B are hydrogen and is specifically excluded by the claim language of claims 1 and 8.


The proposed amendment to claims 16,17 and 29 filed April 2, 2021 would overcome the 112 rejection, but would make claims 16 and 29 duplicates.  

Claims 1-3,5,7,8,10,16-17,19,21,22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. JP 2012-022191, in view of Harwood et al., 20090297983 and Triton X-100 data sheet (Sigma) (04/1999, 2 pages).
Nishida et al. JP 2012-022191 (machine translation attached to document in action of 5/10/2018) teaches the synthesis of a polyester including an isocyanurate moiety [0051]. The synthesis of an ionic polymer is taught [0054]. In example 1, an underlayer composition is formed by combining these two polymers with pyridinium-p-toluenesulfonate, tetramethoxymethyl glycoluril (cross-linker) in propylene glycol monomethylether, and ethyl lactate [0055]. This composition was then coated upon a silicon wafer, heated, a resist applied, dried, exposed using 193 nm, post baked and developed to form a pattern [0073-0074]. The addition of surfactants to avoid pinhole formation, improve the evenness in coating and the like 

Triton X-100 data sheet (Sigma) (04/1999, 2 pages) teaches that Triton X-100 has the formula:

    PNG
    media_image2.png
    220
    348
    media_image2.png
    Greyscale
    And a MW of -625 g/mol.

Triton is embraced by the formula (I) of the instant claims when X and Y are hydrogen, one of A and B is hydrogen and the other of A and B is a substituted aryl.

It would have been obvious to one skilled in the art to modify the cited examples of Nishida et al. JP 2012-022191 by adding Triton X-100 as a surfactant to the composition or replaces the surfactant R-30, based upon the direction to polyoxyethylene octyl phenol ether
and other surfactants to improve coating at [0036], noting that Triton X-100 is known to be a useful surfactant in the photopolymer art and useful with crosslinkers as evidenced by 

Further, it would have been obvious to modify the process rendered obvious above by using other disclosed wavelengths, such as EUV, in place of the KrF, (193 nm) exposure used in the process of the examples based upon the teaching at [0045].
The appellant argues that none of the references describe the use of triton X-100 in a photolithography environment. The examiner responds that Harwood et al. teaches in a photopolymer composition together with crosslinkers and identifies it as a polyethyleneoxide octylphenol derivative/condensate. Nishida et al. JP 2012-022191 teaches the addition of surfactants to the underlayer for the purposes of avoiding pinhole formation, improving the evenness in coating and the like and specifically describes polyoxyethylene octyl phenol ether [0036], which is an alternative name for triton X-100 (see Wikipedia excerpt below)


    PNG
    media_image3.png
    438
    483
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    261
    524
    media_image4.png
    Greyscale

So Nishida et al. JP 2012-022191 does teach the addition of Triton -X-100 into the underlayer. The rejection stands. The appellant does have data regarding pattern collapse using other surfactants, but it is not clear that this is unexpected for the composition with 
Clearly improvements in surface contact angles is normal for surfactants (a contraction of surface active agents). The rejection stands.
The appellant in the response of 10/15/2019 argues that there is no suggestion that Triton X-100 be used in the underlayer. The examiner disagrees pointing to the disclosure of polyoxyethylene octyl phenol ether as a surfactant useful in the underlayer at [0036] of Nishida et al. JP 2012-022191 which is evidenced to describe a group of surfactants including Triton X-100 by the structure:


    PNG
    media_image5.png
    298
    471
    media_image5.png
    Greyscale
And has a MW of 625 g/mol. The examiner has also cited Harwood et al., ‘983 to establish that Triton X-100 is not only a known surfactant, but one known to use in the lithographic arts. As it is a surfactant, it clearly is a surface active agent (the root of the contraction “surfactant”) and would be expected to modify the surface energy of the composition. The appellant argues the pattern collapse of table 3
relative to AR 147, but the closest prior art is not AR 147. There are improvements in pattern collapse when 3.6 and 9 wt% of PEGME750 or 3wt% of PEG600 are added, but claims 1-

The appellant also argues the Harwood does not teach exposure at 193nm or EUV, but overlooks the use of 193 nm in the example of Nishida et al. JP 2012-022191 and the use of ArF (193 nm) and EUV for resist exposure at [0045]. Triton X-100 is clearly a poly(ethylene glycol), as it contains the poly(ethylene glycol) structure.

In the argument of 5/18/2020, the appellant argues that Harwood and Nishida are not analogous due to one being in the resist art and the other being in the printing plate art as well as the different exposure used. The examiner holds that Harwood and Nishida are analogous due to the use of toluenesulfonates to activate the crosslinking with methoxymethyl containing crosslinking agents. The examiner notes the data referred to by the appellant, but holds that it is not commensurate in scope with the coverage sought as the claims are not limited to polyethyleneglycol, polypropyleneglycol or polyethyleneglycolmethylether. Nor are the claims limited to the 3-9 wt% of the solid shown in that data. Furthermore there is ample direction to the addition of surfactants to avoid pinhole formation, improve the evenness in coating and the like in Nishida et al., who specifically refers to polyoxyethylene octyl phenol ether and Harwood is merely cited to evidence a commercially available polyoxyethylene octyl phenol ether, specifically Triton X-100 which is known in the photocrosslinkable composition art. The rejection stands.

Claims 1-3,5,7,8,10,16-17,19,21,22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. JP 2012-022191, in view of Watanabe et al. 20030211407.
Watanabe et al. 20030211407 describes polyethyleneglycol monoester surfactants useful in photoresist composition including polyethyleneglycol monooleate, polyethyleneglycol monocetylether, polyethyleneglycol monodecylether, polyethyleneglycol monononylphenylether, polyethyleneglycol monooctylphenylether and polyethyleneglycol benzylether and the like with 2-20 ethylene oxide repeating units [0176-0178]. These can be added in amounts of preferably 0.3 to 10 wt% [0179].
It would have been obvious to one skilled in the art to modify the cited examples of Nishida et al. JP 2012-022191 by adding polyethyleneglycol monooleate, polyethyleneglycol monocetylether, polyethyleneglycol monodecylether, polyethyleneglycol monononylphenylether, polyethyleneglycol monooctylphenylether or polyethyleneglycol monomethylether with 10-20 repeating units based upon the teachings of Watanabe et al. 20030211407 at [0176-0179] with a reasonable expectation of avoiding pinhole formation, improving the evenness in coating and the like based upon the teaching in Nishida et al., specifically referring to polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene cetyl ether, polyoxyethylene oleyl ether, etc., polyoxyethylene alkyl allyl ethers, e.g., polyoxyethylene octyl phenol ether, polyoxyethylene nonyl phenol ether,

Claims 1-3,5,7,8,10,16-17,19,21,22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. JP 2012-022191, in view of Stahl et al. 4421516.

It would have been obvious to one skilled in the art to modify the cited examples of Nishida et al. JP 2012-022191 by adding polyethyleneglycol or polypropyleneglycols with MW of 300-500 which are known additives for resists as established in Stahl et al. 4421516 with a reasonable expectation of avoiding pinhole formation, improving the evenness in coating and the like based upon the teaching in Nishida et al.,

(2) Response to Argument

Arguments with respect to Rejection 1. 
	The proposed amendment has not been entered as claims 16 and 29 would be duplicates, necessitating a new rejection.    The appellant offered no other response. 

Arguments with respect to Rejection 2. 

On page 5 of the brief, the appellant argues that there is no suggestion of the use of Triton X-100 in photolithography.  The appellant argues that the disclosure of Nishida JP 2012-022191 and Harwood et al 2009/0297983 is too generic to present a prima facie case of obviousness.  The examiner responds that Nishida et al. teaches the addition of surfactants to avoid pinhole formation, improve the evenness in coating and the like which provide a clear motivation to add surfactants to the underlayer coating. Nishida et al. also describes useful surfactants polyoxyethylene alkyl allyl ethers, e.g., polyoxyethylene octyl phenol ether, polyoxyethylene 

The appellant argues that Harwood et al. is non-analogous to Nishida et al. as it is concerned with printing plates, not photoresists.  The examiner disagrees pointing out that Harwood et al. exposes the layer to light/radiation to generate acid from the p-toluenesulfonic acid to induce the crosslinking of the layer including Triton X-100 which is disclosed as commercially available from Sigma-Alrich Chemical. This is similar to the crosslinking of Nishida et al. which uses pyridinium p-toluenesulfonic acid to produce the acid which activates the crosslinking agent (tetramethoxymethyl uracil).  As these references both use exposure to produce the image and describe acid induced crosslinking, they are considered analogous and Harwood et al. provides a reasonable expectation of compatibility with the crosslinking agent and the p-toluenesulfonic acid compound used in acid generation.

The appellant argues that Harwood does not each exposure at 193 nm or EUV as recited in claims 26 and 27.   In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection clearly 

On pages 5-7 of the Brief, the appellant points to data in the specification regarding a reduction in pattern collapse relative to AR-147 and the reduction in water contact angles. 
As discussed in the final office action at page 7, “surfactant” is a term blending surface + active + agent which modify the wetting ability of surfaces, so changes in the contact angle of water due to their use are neither surprising nor unobviousness. Also the text reproduced by the appellant expressly describes 2 or 3 wt% as necessary to provide a 10 degrees of more change in contact angle and  tables 1 and 2 teach only 3,6,9,12 and 15 wt%.  None of claims 1-3,7,8,10,16, 17,19,21,22 or 26-29 recite an amount, so the showing is not commensurate with the coverage sought in the claims not reciting amounts.  Only claim 5 recites weight percentages of the surface energy control agent (aka surfactant).  This was argued in the final action at page 8. 
The examiner pointed out in the final action at pages 7-8 of the Final action, that the control of AR 147 does not represent a comparison with the closest prior art.  The rejection clearly points to example 1 of Nishida et al. JP 2012-022191 and the record does not clearly indicate how the comparative data of AR 147 represents a comparison which is equal to or preferable to a direct comparison with the prior art (Nishida et al.). 
The examiner recognized the asserted unexpected results on page 7 of the final action and pointed out that the data is tied to particular surfactants and amounts in the range of 3-9 wt% of these.  The examiner also notes that the data is limited to the narrow resist line space patterns with a 1:1 duty ratio and a pitch of 82 nm (the pitch is the width of the protrusions/lines 

On page 7 of the Brief, the appellant separately argues claim 2 is patentable as the prior art does not teach exposure with actinic radiation and development to form a resist image.
The examiner disagrees, point out that the cited examples of Nishida et al. JP 2012-022191 (machine translation attached to document in action of 5/10/2018) teaches the synthesis of a polyester including an isocyanurate moiety [0051]. The synthesis of an ionic polymer is taught [0054]. In example 1, an underlayer composition is formed by combining these two polymers with pyridinium-p-toluenesulfonate, tetramethoxymethyl glycoluril (cross-linker) in propylene glycol monomethylether, and ethyl lactate [0055]. This composition was then coated upon a silicon wafer, heated, a resist applied, dried, exposed using 193 nm laser radiation, post baked and developed to form a pattern [0073-0074] as illustrated in figures 6-9. 

On pages 7-8 of the Brief, the appellant separately argues claim 3 is patentable as the prior art does not describe the developer as removing the unexposed portions of the resist.  The examiner disagrees and points out that Nishida et al. teaches the either positive type (removed in the exposed areas) or negative type (removed in the unexposed areas) resists can be used with the underlayer at [0044].  

On page 8 of the Brief, the appellant separately argues claim 5 is patentable as the prior art does not describe the surface active agent being used in amounts of 1-10 wt%.  The examiner 
On pages 8-9 of the Brief, the appellant separately argues claims 16 and 29 are patentable as the prior art does not describe the surface active agent being poly(ethylene glycol)methyl ether.  The amendment limiting the surface active agent being poly(ethylene glycol)methyl ether was not entered as it would have made claims 16 and 29 duplicates.  Triton X-100 is a poly(ethylene glycol) as it is chemically named as polyethylene glycol p-1,1,3,3,tetramethylbutyl)phenyl ether (emphasis added) and is therefore a polyethylene glycol. 

The appellant argues on page 9 of the Brief that claim 17 is patentable as the combination of Nishida JP 2012-022191 and Harwood et al 2009/0297983 does not teach the surface control agent being a poly(ethylene glycol), a polypropylene glycol)methyl ether or a tetraethylene glycol ether). Triton X-100 is a poly(ethylene glycol) as it is chemically named as polyethylene glycol p-1,1,3,3,tetramethylbutyl)phenyl ether (emphasis added) and is therefore a polyethylene glycol.

The appellant also argues on page 9 of the Brief that claim 29 was not rejected under 35 USC 103 and is therefore allowable.   The examiner point to the rejection of claim 29 in paragraph 8 of the final office action relying upon the combination of Nishida et al. and Stahl et al. 4421516 (Final at pages 9-10).  The examiner agrees that it was not rejected over the combination of Nishida JP 2012-022191 and Harwood et al 2009/0297983.

polyethylene glycol p-1,1,3,3,tetramethylbutyl)phenyl ether (emphasis added) and is therefore a polyethylene glycol.  Additionally, claim 28 does not require A or B to be a substituted alkyl group. It only requires that when they are an “optionally substituted alkyl” group, the substituents are those recited. Therefore the argued position is not commensurate in scope with the coverage sought.


Arguments with respect to Rejection 3.

At page 10, the appellant refers to the arguments advanced in the Brief to address the rejection based upon Nishida JP 2012-022191 and Harwood et al 2009/0297983 on page 10 of the brief.   The examiner relies upon the responses above to address those arguments and incorporates these responses here without repeating them. 

On page 10 of the response, the appellant argues that there is no motivation to select a material from Watanabe et al. 2003/0211407 and use it in the resist of Nishida et al..  The examiner disagrees, pointing out that Nishida et al. specifically describes polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene cetyl ether, polyoxyethylene oleyl ether, etc., polyoxyethylene alkyl allyl ethers, e.g., polyoxyethylene octyl phenol ether, polyoxyethylene nonyl phenol ether, but does not teach the MW or number of repeating units.  

On pages 10-11, the appellant again argues that the comparative data evidences significantly enhanced pattern collapse margin and improved water static contact angles.
As discussed in the final office action at page 7, “surfactant” is a term blending surface + active + agent which modify the wetting of surface, so changes in the contact angle of water due to their use are neither surprising nor unobviousness. Also the text reproduced by the appellant expressly describes 2 or 3 wt% as necessary to provide a 10 degrees of more change in contact angle and  tables 1 and 2 teach only 3,6,9,12 and 15 wt%.  None of claims 1-3,7,8,10,16,17,19, 21,22 or 26-29 recite an amount, so the showing is not commensurate with the coverage sought.  Only claim 5 recites weight percentages of the surface energy control agent (aka surfactant).  This was argued in the final action at page 8. 
The examiner pointed out in the final action at pages 7-8 of the Final action, that the control of AR 147 does not represent a comparison with the closest prior art.  The rejection clearly point to example 1 of Nishida et al. JP 2012-022191 and the record does not clearly 
The examiner recognized on page 7 of the final action, that the data seems tied to particular surfactants and amounts in the range of 3-9 wt% of these.  The examiner also notes that the data is limited to fine resist line/space patterns with a 1:1 duty ratio and a pitch of 82 nm (the pitch is the width of the protrusions/lines separating adjacent spaces).  This showing is only relevant for patterns is this or similar fine resist patterns.  The showing is not relevant to processes which form only wider resist features/lines.   Therefore the showing is not commensurate in scope with the coverage sought.

On page 12 of the Brief, the appellant separately argues claim 2 is patentable as the prior art does not teach exposure with actinic radiation and development to form a resist image.
The examiner disagrees, point out that the cited examples of Nishida et al. JP 2012-022191 (machine translation attached to document in action of 5/10/2018) teaches the synthesis of a polyester including an isocyanurate moiety [0051]. The synthesis of an ionic polymer is taught [0054]. In example 1, an underlayer composition is formed by combining these two polymers with pyridinium-p-toluenesulfonate, tetramethoxymethyl glycoluril (cross-linker) in propylene glycol monomethylether, and ethyl lactate [0055]. This composition was then coated upon a silicon wafer, heated, a resist applied, dried, exposed using a 193 nm laser, post baked and developed to form a pattern [0073-0074] illustrated in figures 6-9. 

On pages 12 of the Brief, the appellant separately argues claim 3 is patentable as the prior art does not describe the developer as removing the unexposed portions of the resist.  The 

On pages 12-13 of the Brief, the appellant separately argues claim 5 is patentable as the prior art does not describe the surface active agent being used in amounts of 1-10 wt%.  The examiner disagrees, pointing to the disclosure of 3% or less at [0036] of Nishida et al., which renders 1-3 wt% obvious.
On pages 13 of the Brief, the appellant separately argues claims 16 and 29 are patentable as the prior art does not describe the surface active agent being poly(ethylene glycol)methyl ether.  The amendment limiting the surface active agent being poly(ethylene glycol)methyl ether was not entered as it would have made claims 16 and 29 duplicates.  The examiner points out that Polyethyleneglycol monooleate, polyethyleneglycol monocetylether, polyethyleneglycol monodecylether, polyethyleneglycol monononylphenylether, polyethyleneglycol monooctylphenylether or polyethyleneglycol monomethylether with 10-20 repeating units are poly(ethylene glycol)s

The appellant also argues on page 13 of the Brief that claim 29 was not rejected under 35 USC 103 and is therefore allowable.   The examiner point to the rejection of claim 29 in paragraph 8 of the final office action relying upon the combination of Nishida et al. and Stahl et al. 4421516 (Final at pages 9-10).  The examiner agrees that it was not rejected over the combination of Nishida JP 2012-022191 and Watanabe et al.



The appellant argues on pages 9-10 of the Brief that claim 28 is patentable as the references do not disclose the surface control agent being a poly(ethylene glycol), a polypropylene glycol)methyl ether or a tetraethylene glycol ether).   The examiner points out that Polyethyleneglycol monooleate, polyethyleneglycol monocetylether, polyethyleneglycol monodecylether, polyethyleneglycol monononylphenylether, polyethyleneglycol monooctylphenylether or polyethyleneglycol monomethylether with 10-20 repeating units are clearly poly(ethylene glycol)s. Additionally, claim 28 does not require A or B to be a substituted alkyl group. It only requires that when they are an “optionally substituted alkyl” group, the substituents are those recited. Therefore the argued position is not commensurate in scope with the coverage sought.

Arguments with respect to Rejection 4.

The appellant refers to the arguments advanced in the Brief to address the rejection based upon Nishida JP 2012-022191 and Harwood et al 2009/0297983 or Nishida et al. and Watanabe 

On page 14 of the response, the appellant argues that there is no motivation to select a material from Stahl et al. 4421516 and use it in the resist of Nishida et al..  The examiner disagrees, pointing out that pointing out that Nishida et al. specifically describes polyoxyethylene alkyl ethers, e.g., polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene cetyl ether, polyoxyethylene oleyl ether, etc., polyoxyethylene alkyl allyl ethers, e.g., polyoxyethylene octyl phenol ether, polyoxyethylene nonyl phenol ether, etc.; polyoxyethylene/polyoxypropylene block copolymers, but does not describe the MW of these.  The examiner holds that it would have been obvious to look to other photoresist compositions to determine suitably sized surfactants such as the MW of 300-500 taught in Stahl et al. 44123516 for polyethyleneglcyol and polypropyleneglycols at (7/32-41) as useful on photoresist compositions.

On pages 15-16, the appellant again argues that the comparative data evidences significantly enhanced pattern collapse margin and improved water static contact angles.
As discussed in the final office action at page 7, “surfactant” is a term blending surface + active + agent which modify the wetting of surface, so changes in the contact angle of water due to their use are neither surprising nor unobviousness. Also the text reproduced by the appellant expressly describes 2 or 3 wt% as necessary to provide a 10 degrees of more change in contact angle and  tables 1 and 2 teach only 3,6,9,12 and 15 wt%.  None of claims 1-3,7,8,10,16,17,19,21,22,26-29 recite an amount, so the showing is not commensurate with the 

The examiner pointed out in the final action at pages 7-8 of the Final action, that the control of AR 147 does not represent a comparison with the closest prior art.  The rejection clearly points to example 1 of Nishida et al. JP 2012-022191 and the record does not clearly indicate how the comparative data of AR 147 represents a comparison which is equal to or preferable to a direct comparison with the prior art (Nishida et al). 

The examiner recognized on page 7 of the final action, that the data seems tied to particular surfactants and amounts in the range of 3-9 wt% of these.  The examiner also notes that the data is limited to fine resist line/space patterns with a 1:1 duty ratio and a pitch of 82 nm (the pitch is the width of the protrusions/lines separating adjacent spaces).  This showing is only relevant for resist patterns having this or similar fineness.  The showing is not relevant to processes which form only wider resist features/lines.   This showing and argued position are not commensurate in scope with the coverage sought. 

On page 16 of the Brief, the appellant separately argues claim 2 is patentable as the prior art does not teach exposure with actinic radiation and development to form a resist image.
The examiner disagrees, point out that the cited examples of Nishida et al. JP 2012-022191 (machine translation attached to document in action of 5/10/2018) teaches the synthesis of a polyester including an isocyanurate moiety [0051]. The synthesis of an ionic polymer is taught [0054]. In example 1, an underlayer composition is formed by combining these two polymers 

On pages 16-17 of the Brief, the appellant separately argues claim 3 is patentable as the prior art does not describe the developer as removing the unexposed portions of the resist.  The examiner disagrees and points out that Nishida et al. teaches the either positive type (removed in the exposed areas) or negative type (removed in the unexposed areas) resists can be used with the underlayer at [0044].  

On page 17 of the Brief, the appellant separately argues claim 5 is patentable as the prior art does not describe the surface active agent being used in amounts of 1-10 wt%.  The examiner disagrees, pointing to the disclosure of 3% or less at [0036] of Nishida et al., which renders 1-3 wt% obvious. 

On pages 17-18 of the Brief, the appellant separately argues claims 16 and 29 are patentable as the prior art does not describe the surface active agent being poly(ethylene glycol)methyl ether.  The amendment limiting the surface active agent being poly(ethylene glycol)methyl ether was not entered as it would have made claims 16 and 29 duplicates.  
The examiner points out that the polyoxyethylene alkyl ethers and polyoxyethylene/polyoxypropylene block copolymers of Nishida et al. are clearly poly(ethylene 

The appellant also argues on page 18 of the Brief that claim 29 was not rejected under 35 USC 103 and is therefore allowable.   The examiner disagrees pointing to the rejection of claim 29 in paragraph 8 of the final office action relying upon the combination of Nishida et al. and Stahl et al. 4421516 (Final at pages 9-10).  

The appellant argues on page 18 of the Brief that claim 17 is patentable as the combination of Nishida JP 2012-022191 and Stahl et al.  does not teach the surface control agent being a poly(ethylene glycol), a polypropylene glycol)methyl ether or a tetraethylene glycol ether). The examiner points out that the polyoxyethylene alkyl ethers and polyoxyethylene/polyoxypropylene block copolymers of Nishida et al. are clearly poly(ethylene glycol)s and these having MW of 300-500 taught in Stahl et al. 44123516 for polyethyleneglcyol and polypropyleneglycols would still be poly(ethylene glycols)s 

The appellant argues on page 18 of the Brief that claim 28 is patentable as the references do not disclose the surface control agent being a poly(ethylene glycol), a polypropylene glycol)methyl ether or a tetraethylene glycol ether).   The examiner points out that the polyoxyethylene alkyl ethers and polyoxyethylene/polyoxypropylene block copolymers of Nishida et al. are clearly poly(ethylene glycol)s and these having MW of 300-500 taught in Stahl et al. 44123516 for polyethyleneglcyol and polypropyleneglycols would still be poly(ethylene glycols)s.  Additionally, claim 28 does not require A or B to be a substituted alkyl group. It only 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737 
April 14, 2021                                                                                                                                                                                                       

Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737                                                                                                                                                                                                 
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.